DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-8 and 11 objected to because of the following informalities.  Appropriate correction is required.

The claims 7-8 and 11 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. Dependent claim 6 must be renumbered to follow claim 7, from which claim 6 depends.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the disengagement means prong arm".  There is insufficient antecedent basis for this limitation in the claim.

The term "enlarged" in claim 11 is a relative term which renders the claim indefinite.  The term "enlarged" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear in comparison to what "the element securing surface is enlarged".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naim (WO-2018100439-A1).

With regards to claim 1, Naim discloses a child safety latch (200 Figure 1) for a cupboard or chest of drawers (Page 2 Line 23) for preventing the unwanted movement of a first element (element having surface 50, Figure 1) with respect to a second element (element having surface 52, Figure 1), said second element comprising a first surface (52 Figure 1) which is orthogonal to a first surface (50 Figure 1) of the first element said latch comprising: 
a first engaging part (60 Figure 7) comprising a element securing section (32 top, Figure 7) being securable, and in use secured to, the first surface of the first element and 
a second engaging part (70 Figure 7) being securable, and in use secured to, the first surface of the second element, 
(31 Figure 4) including a prong arm (34 Figure 4) with a terminal end (chamfered tip of 34, Figure 4); 
the second engaging part comprising a receiving means (100 Figure 1) arranged for capturing the terminal end of said prong arm, said receiving means including a receiver (22 Figure 4) to automatically receive and capture (Page 9 Line 17) said terminal end to result in engagement (Figure 1) of the first engaging part with the second engaging part, when the first and second engaging parts are moved together in a first direction (left to right, Figures 5 and 7), and thus to prevent movement (Page 9 Line 24) of the first element with respect the second element; 
wherein the first and second engaging parts may be disengaged by movement of the receiving means or prong arm in a second direction (up and down, Figure 6) which releases the terminal end from capture by the receiving means and permits movement of the second element with respect to the first element, the movement of the receiving means or prong is effected by a disengaging means (20 Figure 1) provided on the second engaging part which is actuatable by a user (Figure 2) to release (Figure 7) first and second engaging parts and wherein the receiving means or prong arm is resilient (resilient core 19 of the receiving means, Figure 4) and returns to the first position (resilient core 19 is biased towards the engaged position, Page 8 Line 28) after release by the user such that when the first element is moved back towards the second element, the latch is automatically reactivated (Page 9 Line 17) the first and second engaging parts become engaged, 
the prong assembly including two prong arms (34 left and 34 right, Figure 4) each with a terminal end (tips of 34 left and 34 right, Figure 4) side by side and the receiving means (24 left and 24 right, Figure 4) to capture the respective terminal end and the second engaging part includes two corresponding disengaging means (20 left and 20 right, Figure 4) both of which need to be actuated (Page 7 Line 27) by the user (Figure 2) in order to disengage the first and second engaging parts and so release the first and second engaging parts and 
a secondary lock (16 Figure 6) is provided which is biased (Page 11 Line 41) to a locked position in which it prevents movement of at least one of the disengaging means until the secondary locked is first moved by the user to an unlocked position (“the locking mechanism is configured to release the retained prongs 34 from the housing by sequentially pushing the primary button 16 against the housing followed by pressing the pair of secondary buttons 20 towards the housing without releasing the pushed primary button 16” [Page 10 Lines 24-27]), 
characterised in that the first engaging part is made of rigid material (Page 3 Line 8) and that the element securing section and the prong assembly are orthogonally arranged (the securing section 38 and prongs 34 are orthogonal to each other, Figure 4) with respect to each other and the secondary lock is biased to the locked position by a resilient lock spring (14 Figure 4) such that the spring automatically restores the secondary lock to the locked position when released, so that when the user closes the second element against the first element the first and second engaging parts are automatically engaged and secondary lock automatically sets to the locked position (Page 11 Lines 28-31).

With regards to claim 2, Naim discloses a child safety latch according to claim 1, 
(20 top and 20 bottom, Figure 2) are required to be pressed by a user from opposing sides (from above and below, Figure 2).

With regards to claim 3, Naim discloses a child safety latch according to claim 2, 
characterised in that in the locked position (Figure 8 shows the unlocked position, but “when the primary button 16 is in the locking position or improperly adjusted to the unlocking position, the slab 17 continues to impede the arm 46” [Page 11 Lines 16-17]) the secondary lock (16 Figure 8) braces against both of the corresponding abutment surfaces (46 Figure 8) on each of the two disengaging means (20 Figure 8).

With regards to claim 4, Naim discloses a child safety latch according to claim 1, 
characterised in that the two corresponding disengagement means (20 Figure 2) are slidably (Page 10 Line 9) movable from the engaged position to the disengaged position (“the secondary buttons 20 are pressed towards the housing to adapt the unlocking position” [Page 9 Lines 31-32]).

With regards to claim 5, Naim discloses a child safety latch according to claim 2, 
characterised in that the secondary lock (16 Figure 2) is slidably movable (Page 7 Line 21) from the locked position (Figure 6) to the unlocked position (Figure 8).

With regards to claim 6, Naim discloses a child safety latch according to claim 7, 
(16 Figure 2) is moveable from the locked position (Figure 6) to the unlocked position (Figure 8) in a direction (left to right, Figure 6) which is approximately orthogonal to the movement (up and down, Figure 6) of the disengagement means prong arm (44 Figure 4) from the engaged position to the disengaged position (“the secondary buttons 20 are pressed towards the housing to adapt the unlocking position” [Page 9 Lines 31-32]).

With regards to claim 7, Naim discloses a child safety latch according to claim 1, 
characterised in that the secondary lock (16 Figure 2) is engageable by the user (Figure 2) and slidably moved (Page 7 Line 21) in a first direction (to the right, Figure 6) in a first step to release the brace (17 Figure 8) and the disengaging means (20 Figure 2) are arranged to then be free to be moved in a second and mutually opposing direction (up and down, Figure 2) being in a plane which is orthogonal to the first direction to release first and second engaging parts 4, 5 (“the locking mechanism is configured to release the retained prongs 34 from the housing by sequentially pushing the primary button 16 against the housing followed by pressing the pair of secondary buttons 20 towards the housing without releasing the pushed primary button 16” [Page 10 Lines 24-27]) and permit the second element 3 (body of 52, Figure 7)  to be moved with respect to the first element 2 (body of 50, Figure 7).

With regards to claim 12, Naim discloses a child safety latch according to claim 1, 
characterised in that the latch is a cabinet latch (200 Figure 1) and the second element is a part of the cabinet frame and the first element is a cabinet door (Page 3, PP 4).

With regards to claim 13, Naim discloses a child safety latch according to claim 1, 
characterised in that the latch is a drawer latch (200 Figure 1) and the second element is a part of the drawer chest frame and the first element is a drawer (Page 3, PP 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naim alone.

With regards to claim 8, Naim discloses a child safety latch according to claim 1, 
characterised in that the first (60 Figure 7) and second (70 Figure 7) engaging parts 4, 5 each comprise an element securing section 6, 7 (32 top and bottom, Figure 7) comprising and an element securing surface (38 Figure 4) comprising an adhesive layer (36 Figure 4).
However, Naim does not disclose a circular element securing surface.
However, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) held that a change in shape involves only routine skill in the art, “absent persuasive evidence that the particular configuration of the claimed container was significant”. Therefore, it would have been obvious 

With regards to claim 9, Naim teaches a child safety latch according to claim 8, 
characterised in that each element securing section (32 top and bottom, Figure 7) comprises a user gripping surface (10 left and right, Figure 3) on the opposite side thereof to the element securing surface which permits the user to press (Figure 3) against the engaging parts (60, 70 Figure 7) to secure the latch to the respective elements (bodies of 50 and 52, Figure 3) when in the locked state.

With regards to claim 10, Naim teaches a child safety latch according to claim 9, 
characterised in that the element securing sections (32 top and bottom, Figure 7) are circular (see modification of claim 8).

With regards to claim 11, Naim teaches a child safety latch according to claim 10, 
characterised in that the element securing surface (38 Figure 4) is enlarged (interpreted as in comparison to the prong assembly) and extends in a wider dimension than the prong assembly 8 (the element securing surface [32 top, Figure 7] extends wider than the prong assembly [31 Figure 4] in the left/right dimension of Figure 8) or receiving means 9 (the element securing surface [32 bottom, Figure 7] extends wider than the receiving means [100 Figure 5] in the right dimension of Figure 7) respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-9938757-B2: A similar child safety latch.
US-20190040884-A1: A similar child safety latch.
US-5711554-A: A similar child safety latch.
CN-105781257-A: A similar child safety latch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NOAH HOROWITZ/Examiner, Art Unit 3675      
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675